Mr. President, in the name of my delegation and on my own behalf, I should like to extend to you my warm congratulations on your brilliant election to the presidency of the twenty-ninth session of the General Assembly. In the current world context, during this period of decolonization, it is of particular significance that the session is being presided over by a great son of Africa. Indeed, Africa is extremely proud to see that Guinea-Bissau has now joined the United Nations and that the decolonization process as far as Portugal is concerned, at least is accelerating and intensifying and is in the process of transforming our continent into a completely liberated one.
241.	Moreover, your election, Sir, falls within the historical context of a process which is leading the world inexorably towards the total liberation of every form of shackles, enslavement, inequalities, injustice, discrimination, hunger and poverty. I am therefore convinced that your long and vast experience in international affairs, your valuable contribution to the African cause, your lucidity, modesty and firmness, not to mention the great services you have rendered to your own country, will all be of vital use to the Assembly in this crucial period for the international community and at a time when the word "crisis" is mentioned all around the world with alarming persistence.
242.	In addition, your election follows the holding, last April, of the sixth special session, which dealt with the pressing issues of raw materials and development.
243.	You are indeed the worthy representative of a sister State whose courage and determination were able to overcome a decaying colonialism. The blood shed by the Algerian people serves as an example and a symbol for all of Africa and for all those struggling for their liberation.
244.	The presence in this Hall of the delegation of the Republic of Guinea-Bissau to whom, on behalf of my delegation, I extend a hearty welcome is the tangible result of the armed struggle of the PAIGC against the forces of evil. It is also proof of goodwill on the part of the new Portugal since its change of Government on 25 April 1974, and gives the international community grounds for hope. The United Nations, which has always recognized the legitimacy of the struggle of the Guinean nationalists, is thus reaping the fruits of that victory.
245.	The Republic of Zaire, which made its full contribution to the struggle of the African liberation movements, is particularly gratified over this stunning success, all the more so since it was one of the first countries to recognize Guinea-Bissau's independence. We therefore welcome with open arms, to both the African group of States and the international community, this young sister State with which we shall be maintaining close relations of friendship, and developing intense co-operation in all fields.
246.	May I also take this occasion to extend a warm and cordial welcome to the other new States just admitted to the Organization, namely, Bangladesh and Grenada.
247.	On behalf of the Founding President of the Popular Movement of the Revolution and President of the Republic of Zaire, and on behalf of the Executive Council and in the name of my delegation, I sincerely congratulate the Secretary-General, Mr. Kurt Waldheim, for his courageous efforts to hasten the liberation of territories still under colonial and racist domination. A great pilgrim for peace, the Secretary-General traveled to Portugal, where he made arrangements with the new Government of that country to advance the cause of those territories.
248.	Although his mandate in regard to certain territories remains unimplemented, my delegation feels that the new steps taken by the Secretary-General should be encouraged,; and supported by all States Members of the Organization, because, as was stated from this rostrum on 4 October 1973, during the twenty- eighth session, by the Founding President of the Popular Movement of the Revolution and President of the Republic of Zaire, Citizen Mobutu Sese Seko: "Africa today remains the only continent where colonization, racial segregation, apartheid and contempt of man because of the pigmentation of his skin persist." [.2140th meeting, para. 103.] Both for the honor of the Organization and for international peace and security, it is high time that this situation changed. Fortunately, the new Portugal has given us grounds for hope.
249.	Indeed, we are impatient to see the former Portuguese colonies rapidly achieve complete independence, but we should also pay all due tribute to the new Portugal, which, itself emerging from the shadows and from fascism, has already begun the process of complete decolonization, at least for Guinea- Bissau and Mozambique, and we earnestly hope that this will be the case also with Angola.
250.	To be sure, although we cannot overlook the particular situation in that territory in relation to the other Portuguese colonies, we have noted with satisfaction the repeatedly stated determination of the new Portuguese authorities to initiate negotiations as soon as there is unity among the various liberation movements representing the fighters in Angola. The international community can but encourage and spur Portugal on to assume all its responsibilities towards that end.
251.	While congratulating the new Portugal on the action it has undertaken, the Republic of Zaire nevertheless considers it premature to enter into diplomatic relations with Lisbon until it has carried out its decolonization task to the full.
252.	Despite these bright promises, however, it must be noted that in many cases the world is still in total darkness. Such is the situation in Zimbabwe, Namibia and Azania.
253.	Portugal, which was formerly accused of obscurantism, is today carrying out a struggle on two fronts: on the one, to vanquish domestic fascism, and on the other, to liberate the territories still under its domination. To this end, it has not hesitated to crush the revolt of the minority settlers who were longing for the bygone era of colonialism; whereas the United Kingdom, under the same conditions, has sacrificed the interests of the Africans for those of a minority of colonists, for the most part, British.
254.	The worst of it is that that country, acting wickedly and in very bad faith, has succeeded in hoodwinking international opinion, rocking it to sleep with lullabies about trumped-up sanctions, when in reality it has betrayed our black brothers into the hands of the minority in Zimbabwe. That country bears full responsibility for its defeatism and I hope it realizes it. Taking refuge behind these trumped-up sanctions, the United Kingdom has the cynical presumption to go so far as to act as the policeman with regard to these measures and to accuse certain brother countries, mine among them, of violating the sanctions against Rhodesia.
255.	As far as my country is concerned, this accusation is based on the fact that Zaire permitted an aircraft registered in Africa and trading with Rhodesia to land on its soil. But I ask you whether my country should have allowed an aircraft in distress and, what is more, of African registration to crash. If to come to the aid of an aircraft in distress is tantamount to trading with Rhodesia, we must frankly admit that we have here some rather curious reckoning which it can only be assumed is typically British.
256.	All countries represented here are aware of Zaire's determination in the struggle for African liberation and none of them can doubt our will or determination to achieve the total liberation of Africa.
257.	By those defamatory allegations, the United Kingdom Government is deliberately trying to mislead international opinion. The United Kingdom, curiously disguised in the cloak of virtue, pretends to forget that it is the cause of the daily tragedy of life for the black majority, oppressed by a white minority clique. Let it rather assume its responsibilities by following the example of the new Portugal and restoring order in its rebel colony instead of spreading servile and shameless lies. Zaire, for its part, will assume all its responsibilities and will not rest until peace and justice are established in Zimbabwe. The United Kingdom must intervene effectively to restore to the majority Zimbabwe people their rights, which have been usurped by a minority of racist colonizers.
258.	Whatever may be the attitude of the racist minorities in southern Africa, we believe that the era of regimes of occupation, enslavement and domination has passed, because the international community is ever more aware of the absurdity of these regimes. They in turn, although they are now at bay, should still try to cure themselves of the political blindness that afflicts them and learn from the present situation.
259.	My statement would be incomplete if I did not also speak of the situation of the Sahara still under Spanish domination, of Djibouti and of the Comoro Islands which France and Spain continue to keep under their yoke.
260.	So far as the so-called Spanish Sahara is concerned, we are particularly gratified by the agreement reached between Morocco and Mauritania to submit the question to the judgment of the International Court of Justice. All the States Members of the United Nations should praise the wisdom of these countries and encourage them to pursue the peaceful road they have taken. In consequence, Spain must abandon the fallacious pretence of holding a referendum, because a referendum) is not synonymous with decolonization and, in any case, as far as we know, Spain did not organize a referendum when it seized that part of Africa. The decolonization of Mozambique and Guinea-Bissau was not accomplished by means of a referendum. And, incidentally, we may ask why Spain has not applied the same principle of holding a referendum in the case of Gibraltar.
261.	Despite the comparative relaxation of tension that can be observed in international relations and at which my country rejoices, new causes of tension are being added to the discontent, the frustration and the spirit of revolt that are the habitual source of the crises that continually threaten international peace and security. The rapprochement between the United States and the Soviet Union, on the one hand, and the United States and China, on the other, is an important step towards the achievement of peaceful coexistence.
262.	We have noted with satisfaction the efforts of the United States to find a solution to the Middle East problem, and we hope that more substantial results will follow the first steps that have been taken towards the achievement of a just and lasting peace in that part of the world. In any case, the Palestinian people is entitled to an existence worthy of that name and to a homeland. No definitive settlement of the Middle East problem can ignore the rights of that people. If the Israelis have a homeland, then it is essential to put an immediate end to the kind of Diaspora to which the Palestinian people seem to be condemned.
263.	The forthcoming reopening of the Suez Canal will strengthen economic co-operation and trade be-tween the countries of that region and of other regions. It should also create an atmosphere of confidence and make the Indian Ocean a true zone of peace.
264.	The Korean problem must also be solved in a just and satisfactory manner. The Republic of Zaire recognizes both Koreas and maintains good relations with both. We consider that it is for the Koreans themselves first of all to find a peaceful solution to their problem. Consequently, my country is at once in favor of accelerating the process of unification and opposed to anything that can hamper the achievement of the will of the Korean people.
265.	The Paris Agreement of January 1973 has unfortunately not settled all the problems in Viet Nam. The parties concerned in the conflict must, therefore, continue their efforts to re-establish peace once and for all by eliminating all ambiguous situations.
266.	With reference to Cambodia, Zaire denounces all foreign intervention. We believe that the efforts undertaken by the Government of Prince Sihanouk will achieve the complete reunification of the country.
267.	Another conflagration has unfortunately erupted, this time in Cyprus. Zaire pronounces itself in favor of the territorial integrity of the Republic of Cyprus and against all foreign intervention. The Cypriot problem must be solved by the Cypriots themselves, without any foreign intervention, within the framework of existing agreements and with respect for the rights of the communities involved.
268.	Peace is one of the objectives sought by the Republic of Zaire in its relations with other States. Immediately after gaining its independence, my country suffered years of tragic civil war provoked by intervention on the part of foreign interests. We therefore attach great importance to the question of peace. The United Nations, whose main purpose is to maintain peace amongst nations, will find our country a steadfast ally: The people of Zaire are grateful to the United Nations for its contribution to the restoration of peace in Zaire.
269.	Peace throughout the world that is the objective of the United Nations. Unfortunately, however, we are compelled to recognize that since the inception of the Organization peace has not generally prevailed throughout the world; conflicts have erupted almost everywhere in the Middle East, in Viet Nam, in Cambodia and, recently, in Cyprus.
270.	The Organization has often been powerless to safeguard peace. This impotence is chiefly due to the fact that States Members and those not the least among them are very often in disagreement with the fundamental principles of the Charter. Various reasons have been advanced to explain the weakness of the Organization, whose structure, established in San Francisco after the Second World War, no longer suits the needs of the time.
271.	The principles which govern decision-making in the Security Council, for example, by according certain States primacy over others, seem to us to contradict the principle of the equality of States. Those same States, moreover, have the right of the veto. Experience has shown that those privileged States in the Security Council have always used their right of veto whenever their own particular selfish interests were at stake.
272.	The permanent members of the Security Council have an excessive advantage and they act accordingly by safeguarding their own prerogatives while preaching, of course, in their own cause. We can understand that these States are opposed to any revision of the Charter. But are we ready to make this forum the Disunited Nations or the United Nations?
273.	We feel that the veto right belongs to another period, a period of the past, and should disappear from the text of the Charter. The Organization would thereby gain in prestige, and confidence in it would be renewed, because the maintenance of peace is no longer the monopoly of a few privileged States but, rather, a task incumbent on each Member State. It was on this basis that, in 1971, our country initiated the idea of revising the Charter. On 4 October 1973, before this very Assembly, the President of Zaire, Mobutu Sese Seko, confirmed this suggestion [ibid., para. 202].
274.	Acting on the basis of the non-representation of the African continent at the time of the elaboration of the Charter at San Francisco in 1945, we can state that this is the time to revise the Charter. For indeed, out of 51 signatory States, only three represented Africa, whereas now, out of 138 Member States, 42 are African, almost a third of the entire membership. It seems to us that this important African presence in the Organization cannot continue to be ignored.
275.	Lack of respect for the fundamental principles of the United Nations and the non-application of its recommendations and resolutions by certain States weaken the role of the Organization.
276.	In violation of the principles of the -Charter, the United Kingdom refuses to fulfill its obligations towards the black majority in Rhodesia, while South Africa persists in the implementation of its policy of apartheid and seeks to extend that ignoble policy to Namibia. Finally, certain States become the accomplices of those others by supporting the enemies of the Organization, thus sapping its authority.
277.	Despite certain weaknesses. of the Organization, Zaire is very gratified over its progress in safeguarding the cultural independence of Member States. Indeed, the recovery of their cultural heritage, which had been pillaged by the former colonial Powers, has made it possible for the third-world States to give effect to resolution 3187 (XXVIII), which deals with the restitution of works of art to countries victims of expropriation.
278.	We are very pleased to pay tribute to the perspicacity of the United Nations and to the wisdom of certain countries which have begun to implement this resolution. This applies notably to Belgium, which, although it did not always have extremely cordial relations with Zaire, nevertheless has given a useful example. Even before the adoption of that resolution, Belgium recognized the legitimacy of our action and promised to restore our works of art. We believe that this example should be followed by countries which have expropriated the cultural heritage of other countries.
279.	In April of this year, on the initiative of the President of Algeria, the sixth special session of the Assembly was held in this very room. That session dealt solely with the problems of raw materials and development, which arc the main concern of all countries.
280.	This awareness of world economic interdependence gave to the debates in this Hall an unequaled scope and depth. The special session was important both for the high level of representation at it and for the quality and tenor of the statements made. The debates presented a striking picture of the world economic situation. The majority of the countries, after having recognized the fundamental injustice of the present international economic system, formulated an extraordinary number of constructive proposals which the Ad Hoc Committee on the Special Programme, established by resolution 3202 (S-VI), must harmonize in order to transform them into policies and plans of concerted action to govern the new international economic order. That new order, based on equity, equality, independence, the common interest and co-operation among all States, will correct inequalities and remedy injustices so as to ensure, for present and future generations, harmonious economic and social development.
281.	At the sixth special session, the Assembly prepared directives in the form of a general Declaration of principles and a Programme of Action. By laying down a line of action to be followed, the Assembly made an enduring contribution, because, from now on, economic relations will be viewed in an entirely new light.
282.	The Programme of Action has provisions relating to the difficulties encountered in the field of raw materials and the field of commerce, development and financing, as well as in the monetary system, the transfer of technology, industrialization, and the permanent sovereignty of States over their natural resources.
283.	Regardless of the results achieved, we can state that the session provided an opportunity to all States Members of the United Nations to realize the inter-dependence and complementarity of their respective economies, and demonstrated that each Member State has a voice in and a contribution to make to the development of the world economy.
284.	There is a tendency to attribute the present economic difficulties solely to the energy crisis, whereas that crisis is the result of Inflation which has been manifest for some years now. Naturally, the oil problem has aggravated the situation, particularly as regards the poor countries, but we must not forget that inflation preceded the oil crisis. Furthermore, owing to the fact that it has affected all the countries of the world, this crisis which then seemed to be a necessary evil is, in the last analysis, a good thing. Because it affected exclusively the under-equipped countries, the rich countries were pleased and they chanted the hymn of prosperity and invoked the laws of the market and other magic principles. However, it now appears that everybody is concerned, and we can only hope that more lasting solutions can be found, not based on intimidation or sorcery but within a large framework, with the good faith of everyone.
285 As to the oil-exporting countries, in view of the decisive role that oil plays in the world economy, these countries must bear their share of the responsibility in achieving a satisfactory settlement of the present crisis. We would therefore suggest that, at this session, the General Assembly give serious attention to this question and decide on the practical modalities for the application of the two important resolutions the Declaration and the Program of Action adopted at the sixth special session.
286.	The Republic of Zaire, under the leadership of President Mobutu Sese Seko, did not await recognition of the right of all countries to their own resources, because for some years now our people has been master of its own soil apd subsoil. On 30 November 1973, nationalization measures were taken in order to complete our economic action programme so as to ensure for our r^ople full enjoyment of its sovereignty over its natural resources and effective and complete control of its entire national production. Thus, after achieving political independence, Zaire has attained full economic independence.
287.	As we can see, economy problems are of concern to most States, particul&ciy the under-equipped countries. What we are demanding is greater justice in the field of economic co-operation with the developed countries, for any assistance given to the under-developed countries should contribute to their de-velopment and should not return in one form or another to the donor countries.
288.	This well-known assistance for development is mostly a myth that is used to assuage the conscience of the rich countries. Not only is this assistance much too small to safeguard the standard of living of the recipient countries, but the instability of prices of raw materials and the scarcity of investments, together with the effects of inflation and the ever-rising prices for finished products, has kept the underdeveloped countries in a precarious situation, forever receiving assistance and up to their ears in debt. In these conditions, escape from underdevelopment is hopeless, and the haunting specter of colonization or recolonization retrains.
289.	Zaire fully supported the proposal of the President of Mexico on the adoption of a Charter of Economic Rights and Duties of States. Such a document would be a very important and historic contribution. In order to obtain the support of all concerned, the economic rights and duties of States must take into account the principles of equity and international economic justice.
290.	The world community must call on science and technology in the service of all. The transfer of technology constitutes, for the underdeveloped countries, the point of departure for real and harmonious development.
291.	The sea-bed and ocean floor contain vast riches and resources which could be put at the service of all mankind. The sea increasingly appears to be a source of food, energy and minerals which could make up for the exhaustion of the earth's resources. According to data issued by the United Nations, 15 per cent of oil resources is already being obtained from offshore exploitation, and that figure will reach 33 per cent in 1980. Sixty-five million tons of fish were harvested from the high seas in 1972. Furthermore, it has been estimated that certain mineral resources of the seabed are far more plentiful than those of the earth.
292.	All that wealth must be shared, and to that end maritime frontiers. must be defined. That has been done only imperfectly in the four conventions signed in Geneva in 1958, conventions which are today largely discredited. More than half of the countries of the world have refused to ratify them, considering them too much a reflection of the interests of the main maritime Powers.
293.	That is why the controversy on the law of the sea has finally been seen as an essential element of the problems upon which depend the fate of humanity, and of the struggle against underdevelopment and against the hegemony of certain Powers which would like to see the sovereignty and jurisdiction of States strictly limited, so that they can freely exploit the natural resources of seas other than their own.
294.	The Third United Nations Conference oh the Law of the Sea, which met in Caracas from 20 June to 29 August 1974, strikingly confirmed the antagonism existing between the developed and the poor countries, since no text was adopted by that Conference. However, Caracas provided an opportunity for the third world to make its voice heard and to clarify its position.
295.	The exploitation of the mineral resources of the sea and the sea-bed must be carried out in an organized, rational manner, from the point of view of well-applied international justice and with the object of preserving and conserving those resources for future generations. It should not serve to provide advantages for some to the detriment of others, particularly by prejudicing the interests of the underdeveloped countries whose prosperity depends essentially on the exploitation and exportation of raw materials. In order to avoid wasteful exploitation of those resources, control measures must be adopted, with the firm application of the principle of complementarity between the resources of the earth and those extracted from the st
296.	We hope that the Conference at its third session, which is to be held in Geneva from 17 March to 10 May 1975, will find equitable solutions so that the resources of the sea-bed and the ocean floor beyond the limits of national jurisdiction may indeed constitute the common heritage of mankind, as was stated in the Declaration of Principles on this matter unanimously adopted by the General Assembly [resolution 2749 (XXV)].
297.	The new conventions on the law of the sea should not enshrine as a principle the right of the strongest nation or of the nation which can best exploit the resources. All countries, whatever their size or degree of development, are equally entitled to exploit the resources of the sea.
298.	A few weeks ago, the World Population Conference concluded its work in Bucharest. Several tendencies were revealed during the debates, particularly concerning the delicate problem of the birth rate. It is the view of my country that priority should be given to economic development and to the fairest redistribution of wealth rather than to the reduction of the birth rate.
299.	Although we recognize the relevance of a realistic and responsible policy on population, Zaire cannot support the Malthusian theses which make the limitation of the birth rate a goal and an end in itself. That seems to us a policy of expediency designed to divert attention from the real problem, that of the inequality and injustice of the present international situation. The problem of poverty cannot be solved by killing off the poor.
300.	In our view, the population density per square kilometer is one of the determining elements in deciding on any limitation of births. Countries with a population density of 200-300 per square kilometer are faced with the problem of birth control, while those with a population density of less than 50 per square kilometer have no need to concern themselves with it.
301.	Propaganda would have us believe that there is a "yellow peril", whereas the true peril is the "white peril". The demographic statistics of China, for example, show that that country has not yet reached the critical threshold of over-population. In absolute numbers, with a population in China of 800 million, in a country of 9.8 million square kilometers, the population density is only 80 per square kilometer, whereas certain Western European countries have a population density twice, or even three or four, times as high.
302.	In the final analysis, economic development and the raising of the standard of living are the primary objectives, while control of the birth rate is a matter of principle whose application must be left to each country in the light of its own capacity to feed its population and of its economic perspectives.
303.	The present international situation, characterized as it is by coexistence and harmony between the great Powers, as well as by the appearance of many centers of power in the world, is not simply the result of rapprochement between the super-Powers but rather is the result of a long historic struggle of forces, and of new social values that have appeared in the contemporary world. Those new social forces have put the established order in question and imposed as a necessity world coexistence and ideological pluralism.
304.	The center of gravity of international relations and conflicts, because of the joint struggle of the oppressed peoples to overcome their poverty, has shifted to the third world, which now carries real weight on the international scene, enabling the countries of the third world to play a new role in contemporary history.
305.	The new historic stage in which we find our-selves calls for a new approach on the part of the industrialized countries, which must realize that relations between developed and underdeveloped countries can no longer be what they were in the past, with the dependence of the latter upon the former. They must rather be those of interdependence and a rich and dynamic complementarity.
306.	Once again, the Republic of Zaire wishes to express its confidence in the United Nations, which seems to us, in spite of everything, to be the most appropriate organization for dealing with problems relating to international peace, security and co-operation, and the most appropriate framework for finding just and equitable solutions to the various disputes which arise between States.
307.	I should like to conclude by expressing the most sincere congratulations to the President of the twenty-eighth session and of the sixth special session of the General Assembly, Mr. Leopoldo Benites of Ecuador. The successful outcome of those two sessions was, in our view, the result of his ability and his great sense of duty.
